The evidence adduced upon the trial of this case was in conflict. The several witnesses for the state testified to having discovered a still in full operation, with whisky running from the worm, and a large quantity of beer, also several gallons of whisky, within about three-fourths of a mile from defendant's home. They also testified that they saw this defendant at the still, measuring whisky and pouring it into a keg, and that upon their approach he fled to his home, where they followed and arrested him; further, that when they reached the defendant at his home he appeared hot and was breathing hand, and there were fresh signs of beer slop on his clothing. Upon searching his premises, they found two five-gallon kegs with some whisky in them, and also a quantity of malt and sugar in his barn, etc. The defendant denied that he was the man who ran from the still, and denied all knowledge thereof. He set up an alibi as a defense, and offered testimony of several witnesses tending to show that he had not been away from his home at any time that morning. Thus a jury question was presented. There is no necessity of an extended opinion in this case. No error appearing in any of the rulings of the court, and as the record proper is without error, the judgment of conviction appealed from will stand affirmed. There was no evidence to sustain the principal grounds of the motion for a new trial, and the evidence offered in connection with the motion was not sufficient to justify the court in granting a new trial.
Affirmed.